Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Crist Ladicos seeks to appeal the district court’s order dismissing his complaint without prejudice for failure to state a claim. On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Ladicos’ brief alleges no error committed by the district court in dismissing his complaint, Ladicos has forfeited appellate review of the court’s order. Accordingly, we affirm the district court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid in the deci-sional process.

AFFIRMED.